McCLELLAN, J.
(concurring). — Upon original submission a majority of the court affirmed the judgment below. I was unable to give my assent to that conclusion because, it seemed to me, error was committed by the trial court in overruling defendant’s (appellant’s) demurrers to replications interposed by the plaintiff to plea 3. On rehearing the order of affirmance has been annulled and a reversal of the judgment entered, but, as appears, upon a different finding of error from that which, in my opinion, underlay the judgment below.
The complaint as amended contained some of the common counts, and also special counts declaring on a contract of employment between plaintiff and defendant, whereby plaintiff was to serve and did serve' defendant as a physician to and for its employees, at an agreed compensation. Among the common counts was one (lettered A) whereby the claim was for money received by the defendant for the use of the plaintiff. It does not appear, so far as I have been able to discover, what disposition, if any, was actually made of this count. Whether the issue tendered by it was, in fact, submitted to the jury is not shown. The pleas, originally filed on November 17, 1913, do not appear to *548have been refiled to 'the'amended complaint, though it is fairly certain from the whole record that the trial was had on issues attributable alone to matters set forth in the original pleas. Plea 3 was thus framed: “The defendant was without authority to enter into the contract, upon which the plaintiff bases his right of action, the defendant being a corporation and not having authority by its charter to employ a physician, or make the contract which is the basis of the suit.” '
No demurrer to this plea was filed. For the reasons the writer set down in his individual opinion in Marengo Abs. Co. v. Hooper, 174 Ala. at pages 507-509, 56 South. 580 (the views there expressed being based in part upon decisions of this court in Savage v. Walshe, 26 Ala. 619, 632; Broad Street Hotel Co. v. Weaver, 57 Ala. 26, and also Thompson on Corp. § 1237, and S. & M. R. R. Co. v. Anderson, 51 Miss. 829, 834), this plea was but the legal conclusion, the legal deduction, of the pleader, and was, in my judgment, subject to the demurrer on that account (16 Ency. Pl. & Pr. p. 564; 12 Ency. Pl. & Pr. p. 1024, et seq.; 31 Cyc. p. 49, et seq.; Life Ass’n v. Cook, 20 Kan. 19; Chewacla Lime Works v. Dismukes, 87 Ala. 344, 346, 6 South. 122, 5 L. R. A. 100; 10 Cyc. p. 1096). Reference is thus made to the sufficiency of this plea, not because any error is predicated of the ruling with respect to its sufficiency, but because subsequent pleading of which review is required illustrates the at least confusing effect of permitting the defendant to assert ultra vires as a conclusion of law, instead of exacting the appropriate pleading of the corporation’s charter from which alone its powers and their extent may be judicially ascertained and determined. While evidence may be taken by the court itself to advise its judgment in performing the court’s function in interpreting and construing the corporate charter, the inquiry of corporate power to do an act or to consummate a contract can never be considered or tried on evidence presented to the jury. The question, when properly raised, is purely one of law for the court and not of fact for the jury. — Authorities noted in 174 Ala. pp. 507-509, 56 South. 580.
To plea 3, above quoted, the plaintiff interposed special replications only. No general replication, no general traverse of that plea, was filed. — Code, § 5338. According to elementary rules, of pleading the effect of the interposition of special replications only to plea 3 was to confess the averments of plea 3, and to relegate and confine the special replications to the category of plead*549ing in confession and avoidance of the matter undertaken to be set forth as a bar to recovery by plea 3.—Culberson v. Amer. Trust Co., 107 Ala. 457, 463, 19 South. 34; Highland Avenue R. R. Co. v. South, 112 Ala. 642, 653, 654, 20 South. 1003; Bridges v. Tenn. Coal Co., 109 Ala. 287, 293, 19 South. 495; Zirkle v. Jones, 129 Ala. 444, 449, 29 South. 681; Code, § 5338; 6 May. Dig. pp. 721, 722.
Since it is settled in this jurisdiction by numerous decisions .that a corporation is never estopped to assert ultra vires, even though a benefit has accrued under the engagement involved, it is manifest that the special replications cannot be soundly interpreted as undertaking to Set up an estoppel of the corporation to plead ultra vires against a recovery on counts declaring or based upon an express contract between the plaintiff and the defendant, especially when as is entirely clear, the failure to interpose any character of denial of the averments of plea 3, and the interposition of special replications alone, effected, as a matter of law, the confession that the corporation was without authority under its charter to engage as the special counts of the complaint declare. It is further obvious that the special replications, in so far as their effect may be attributed an effort to avoid plea 3 as an answer to the special counts declaring on the contract, were but an effort to set up in avoidance of the effect of that plea acts of the officers of the corporation to estop the corporation from asserting its confessed want of power to contract as the special counts aver. Of course, it is not possible, under our decisions, for any act of an officer to bind the corporation to the performance of an engagement to make or effect while the corporation is without power to do. The demurrers to the replications taking this objection thereto were due to be sustained; and the grounds specifying the further objection that officers of a corporation are without power to ratify the ultra vires act of the corporation were likewise well taken. I have not overlooked the suggestion in brief for appellee, in response to the appellant’s application for rehearing, that plea 3 should be interpreted as averring the absence of express power in this corporation to make the contract declared on in the special counts of the complaint; this as the premises for a contention that such a limitation of the plea’s averment would serve to justify and to vindicate the plaintiff’s replications as asserting the existence and the exercise of the incidental powers described in the replications.' *550I cannot read plea 3, above quoted, to any such limited effect. It is broad enough in its averments to deny the existence of all power, express, incidental, or implied, to make the contract declared on.
Under our practice, a count, plea, or. replication is an entity in pleading, and must be construed accordingly. A pleader, except in rare cases, may and does by the force of his allegation thereof constitute that material which otherwise might be immaterial See Highland Avenue R. R. Co. v. South, 112 Ala. 642, 20 South. 1003. If the expression in Bain v. Wells, 107 Ala. 570, 571, 19 South. 774 (sixth headnote), can be regarded as a deliberate ruling by the court that a demurrer will lie to a part of a plea, it is manifestly unsound as shown by repeated adjudications here; among which see Ansley v. Bank, 113 Ala. 477, 478, 21 South. 59, 59 Am. St. Rep. 122—a decision opposed in this particular to Bain v. Wells, supra, on which counsel for appellant there relied as shown in the reproduction of the brief on page 473 of 113 Ala. The method for eliminating immaterial matter from a plea or replication, is by motion to strike.—Ansley’s Case, supra; Walter v. Railroad Co., 142 Ala. 474, 482, 39 South. 87, among others.
Recurring to count A, as before stated: If it appeared from the record that plea 3 had been interposed to count A, there might have been ground for the contention that the adverse ruling on the appellant’s demurrer to the replications was error without injury, though this is, in my opinion, very doubtful. It appears from the defendant’s answers to interrogatories, offered in evidence, that the fund out of which a doctor to serve the employees of the defendant was to be paid was created through the payment to the defendant of monthly installments contributed by the employees, and was for the purpose of affording the employees medical attention, etc., while in the service of the defendant. The fund thus created was a trust fund, having impressed upon it the limitation fixed by the purpose inspiring its contribution and payment to the defendant. “Where one man has money in his hands, which ex equo et bono belongs to another, if there be no contract, modifying or controlling the general liability to pay, the person entitled to the money may recover in an action for money had and received to his use.” — Third headnote to Hitchcock v. Lukens, 8 Port. 333; Davis v. Orme, 36 Ala. 540. If the express contract of employment declared on *551in the special counts or in the common counts based upon an' express contract was void because the corporation was without power to make the contract with the plaintiff, it would seem that the law would imply a promise on the part of the agent — corporation — to deliver that much of the fund to which on a quantum meruit the plaintiff was entitled, thus eliminating from consideration or availability as a defense the doctrine of ultra vires. The decision of this court in Westinghouse Machine Co. v. Wilkinson, 79 Ala. 812, may be distinguished upon the ground that there the action was on the contract, and not expressed in the common count which, in its turn, is a- declaration, in effect, upon a promise implied by law, not created by the express agreement of the parties.
In reviewing this record, I am unable to find support in the . evidence for averments made material by their incorporation in the replications. I am not able to exercise judicial knowledge to supply the deficiency in the proof of these averments.
Upon the. considerations indicated, I concur in the reversal of the judgment.